Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered. 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1, 9, 16 recite the limitations “wherein the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization commands”. However, the specification fails to describe that the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization commands. The specification, however, describes that a Source hypervisor may use various techniques to generate the synchronization completion metric: 1) In one embodiment, the synchronization completion metric may be represented by an average synchronization completion time period measured over a predetermined number of consecutively executed synchronization commands. 2) the synchronization completion metric may be represented by a maximum synchronization completion time period measured over a predetermined number of consecutively executed synchronization commands. These techniques are different from the limitations “wherein the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization commands” described in claims 1, 9, and the limitations “synchronization completion metric, wherein the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization operations following an execution of corresponding remote direct memory access (RDMA) flush commands associated with consecutively-executed synchronization commands executed by the hypervisor” as described in claim 16.
Claims 2-8, 10-15 and 17-20 are rejected as being dependent on rejected claims 1, 9, 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (US Pub. No. 20140215459 A1) in view of Leitao et al. (US Pub. No. 20190332411 A1), further in view of Oracle “Oracle Enterprise Manager for Oracle Construction and Engineering configuration Guide for On Premises”, and further in view of Tamir et al. (US Pub. No. 20130198312 A1).
Tsirkin, Leitao, Oracle and Tamir were cited in a previous Office Action.

As per claim 1, Tsirkin teaches the invention substantially as claimed including a method comprising:
receiving a request to migrate a virtual machine from a source host machine to a destination host machine (par. 0020 The source migration agent 120a of the source hypervisor 115a can receive a request from a host controller 125 to migrate virtual machine 110a from the source host 101a to the destination host 101b; par. 0028, Fig. 2);
mapping, by a hypervisor running on the source host machine, a first portion of a memory of the virtual machine to a persistent memory device, wherein the persistent memory device is accessible by the source host machine and the destination host machine (par. 0020 … Hypervisor 115a can facilitate mapping the memory of the virtual machine 110a on the source host machine 101a to a storage device 102; par. 0028 … the hypervisor can map memory of the virtual machine on the source host on a storage device; Fig. 1, Storage Device 102A accessible by both source host and destination);
executing, by the hypervisor, a synchronization command to initiate a synchronization operation with respect to the first portion of the memory mapped to the persistent … device (par. 0032 the hypervisor can issue a synchronization command between the cache [memory] on the source host machine and the storage device [persistent storage memory]);
determining, in view of a synchronization completion metric, that a time period to complete the synchronization operation following an execution of a … flush command is below a threshold (par. 0020 … Through detecting the time it takes to synchronize, the migration agent 120a can determine whether the time to synchronize is below a threshold, or if the time to flush the cache is below a threshold);
stopping the virtual machine on the source host machine (par. 0020 … migration agent 120a can issue a command to stop the virtual machine 110a on the source host machine 101a); and
starting the virtual machine on the destination host machine (par. 0024 After memory synchronization is complete, migration agent 120a can initiate the post-synchronize phase by issuing a command to suspend the virtual machine 110a at the source host 101a. The host controller 125 can instruct the destination host 101b to start a virtual machine 110b at any time before or during the post-synchronization phase).
Tsirkin does not expressly disclose: a persistent memory device. 
However, Leitao discloses:  a persistent memory device (par. 0025, scheduling server 104 controls the process of scheduling migration of state data, which corresponds to a current state of … server 106, to NVDIMM server 108 in response to scheduling server 104 scheduling … server 106 to shut down. NVDIMM server 108 is a hypervisor and contains a set of one or more NVDIMMs, such as NVDIMMs 116. NVDIMMs 116 may optionally include reserved area 118. Reserved area 118 represents a portion of NVDIMMs 116 specifically utilized for storing virtual machine process state information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tsirkin to incorporate a NVDIMM device as disclosed by Leitao because it would provide for faster access to state data the virtual machine.  This would result in faster migration of the virtual machine and reduced downtime.
Tsirkin and Leitao does not expressly teach: a synchronization completion metric, wherein the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization commands. 
However, Oracle teaches a synchronization completion metric, wherein the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization commands (page 15, lines 19-20, Average synchronization completion time: shows the average completion time of synchronizations that have become complete in the last 24 hours, which is based on the aggregate of a synchronization completion times over a number of synchronizations within a period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tsirkin and Leitao to incorporate the method of calculating a synchronization completion time metric as disclosed by Oracle because it would provide for calculating a more accurate synchronization completion time metric to compare to a threshold metric.
Tsirkin and Leitao and Oracle does not expressly teach: a remote direct memory access (RDMA) flush command. 
However, Tamir teaches: a remote direct memory access (RDMA) flush command (page 15, claim 3 … the RDMA command to access the storage medium includes one of a flush command, a write command, a read command, a write uncorrectable command or a compare command). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tsirkin, Leitao and Oracle by incorporating an RDMA flush command as set forth Tamir because it would facilitate direct memory access from memory of a first host system into another memory device of another host without involving operating system. This would have provided high-throughput and low-latency networking in such system.

As per claim 2, Tsirkin teaches wherein determining that the time period to execute complete the synchronization operation is below the threshold further comprises: responsive to executing the synchronization command, measuring a completion time period of the synchronization operation initiated responsive to the execution of the … flush command (par. 0021 … migration agent 120a can use a synchronization command to flush data from the cache 140a and measure the time it takes to complete the flush operation); updating the synchronization completion metric reflecting the completion time period (par. 0036 the hypervisor can issue a command to synchronize or flush the cache to make sure the data on the cache is written to the storage device); and determining whether the synchronization completion metric is below the threshold (par. 0020 … the migration agent 120a can determine whether the time to synchronize is below a threshold). Tamir further disclose: RDMA flush command (page 15, claim 3 … the RDMA command to access the storage medium).

As per claim 3, Tsirkin teaches further comprising: translating the synchronization command to the … flush command (0021 In another example of detecting changes in the state of the memory, migration agent 120a can use a synchronization command to flush data from the cache 140a). Tamir teaches: RDMA flush command (par. 0024 … RDMA command may be for a client remote to the server to access a storage medium from among a plurality of storage mediums coupled with the server to include a non-volatile memory storage medium; par. 0093 … NVMe controller 650 to carry out or complete one or more storage commands that may include, but are not limited to, a flush command, a write command).

As per claim 4, Oracle teaches wherein the synchronization completion metric reflects an average completion time period of two or more synchronization operations that were initiated by two or more synchronization commands (page 15, lines 19-20, Average synchronization completion time: shows the average completion time of synchronizations that have become complete in the last 24 hours).

As per claim 5, Tsirkin teaches mapping, by a hypervisor running on the destination host machine, a second portion of the memory of the persistent memory device to a local memory of the destination host machine (par. 0032 … hypervisor  can instruct a destination host machine to start a virtual machine at the destination host machine, to remove the mapping of the memory of the virtual machine on the storage device, and to map the memory for the virtual machine on the destination host machine on the storage device).

As per claim 6, Tsirkin teaches responsive to receiving the request to migrate the virtual machine from the source host machine to the destination host machine, re-mapping the first portion of the memory of the virtual machine to the persistent memory device (par. 0020 … Hypervisor 115a can facilitate mapping the memory of the virtual machine 110a on the source host machine 101a to a storage device 102.).

As per claim 7, Tsirkin teaches wherein the persistent memory device is co-located with the source host machine or the destination host machine (par. 0017 … The storage device 102 can be located with the source host).

As per claim 8, Tsirkin teaches wherein the first portion of the memory of the virtual machine and a second portion of the memory of the virtual machine is mapped to a random-access memory (RAM) device (par. 0040, The example computer system 400 includes a processing device 402 … dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or DRAM (RDRAM)).

As per claim 9, it is a system having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as claim 1. Tsirkin further teaches a memory; and
a processing device coupled to memory (par. [0040] the example computer system 400 includes a processing device 402, a main memory 404).

As per claim 10, it is a system having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as claim 2.

As per claim 11, it is a system having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as claim 3.

As per claim 12, it is a system having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as claim 4.

As per claim 13, it is a system having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as claim 5.

As per claim 14, Tsirkin teaches wherein the first portion of the memory of the virtual machine is mapped to a random-access memory (RAM) device located on the source host machine, and further comprising: responsive to receiving the request to migrate the virtual machine from the source host machine to the destination host machine, removing the mapping of the first portion of the memory of the virtual machine from the RAM device; and mapping the first portion of the memory of the virtual machine to the persistent memory device (par. 0032 … hypervisor  can instruct a destination host machine to start a virtual machine at the destination host machine, to remove the mapping of the memory of the virtual machine on the storage device, and to map the memory for the virtual machine on the destination host machine on the storage device; par. 0040, The example computer system 400 includes a processing device 402 … dynamic random access memory (DRAM)).

As per claim 15, it is a system having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as claim 7.

As per claim 16, it is a non-transitory computer readable storage medium having similar limitations as claim 1. Thus, claim 16 is rejected for the same rationale as applied to claim 1.  Tsirkin further teaches: identifying, by a hypervisor running on the source host machine, a first portion of memory of the virtual machine to be mapped to a persistent memory device [Storage Device 102A], and a second portion of memory of the virtual machine to be mapped to a random-access memory (RAM) device located on the source host machine, wherein the persistent memory device is accessible by the source host machine and the destination host machine; mapping, by the hypervisor running on the source host machine, the first portion of the memory of the virtual machine to the persistent memory device (par. 0020 … Hypervisor 115a can facilitate mapping the memory of the virtual machine 110a on the source host machine 101a to a storage device 102.) and the second portion of the memory of the virtual machine to the RAM device (par. 0020 … In one embodiment, migration agent 120a on hypervisor 115a can also cache at least a portion of memory of virtual machine 110a in a cache 140a on the source host machine 101a).

As per claim 17, Tsirkin teaches: stopping the virtual machine on the source host machine responsive to determining, in view of the synchronization completion metric, that a time period to complete a synchronization operation following an execution of a … flush command is below a first threshold (par. 0020 Through detecting the time it takes to synchronize, the migration agent 120a can determine whether the time to synchronize is below a threshold, or if the time to flush the cache is below a threshold, as described below, or any other methods. When the time to synchronize is below a threshold (e.g., memory accesses are no longer significant), migration agent 120a can issue a command to stop the virtual machine 110a on the source host machine 101a). Tamir further disclose: RDMA flush command (page 15, claim 3 … the RDMA command to access the storage medium).

As per claim 18, Tsirkin teaches stopping the virtual machine on the source host responsive to determining that a time period to copy at least one memory page of the second portion of the memory of the virtual machine to the local memory of the destination host machine is below a second threshold (par. 0020 Through detecting the time it takes to synchronize, the migration agent 120a can determine whether the time to synchronize is below a threshold, or if the time to flush the cache is below a threshold, as described below, or any other methods. When the time to synchronize is below a threshold (e.g., memory accesses are no longer significant), migration agent 120a can issue a command to stop the virtual machine 110a on the source host machine 101a).
 
As per claim 19, it is a non-transitory computer readable storage medium having similar limitations as claim 2. Thus, claim 19 is rejected for the same rationale as claim 2.

As per claim 20, it is a non-transitory computer readable storage medium having similar limitations as claim 3. Thus, claim 20 is rejected for the same rationale as claim 3.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
(1) The applicant argues in page 10 for claim 1 that “applicant respectfully submits that the combination of cited references fails to teach or suggest “wherein the synchronization completion metric reflects an aggregate completion time period measured over a particular number of synchronization commands corresponding to the synchronization operation and executed by the hypervisor” 

As per point 1, the examiner respectfully disagrees because Oracle, page 15, lines 19-20 reasonably teaches an Average synchronization completion time as the average completion time of synchronizations that have become complete in the last 24 hours. That is, the average synchronization completion time is reflective of or based on the aggregate of synchronization completion times over the number of synchronizations [commands] within a particular period of time. Therefore, Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6026474 A teaches method for locally caching and sharing downloaded data between a plurality of client nodes using Globally Addressable Memory.
U.S. Pub. No. 20220019551 A1 teaches communication processing system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195